DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 05/05/2021.  Claims 1 and 21-37 are currently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24, 26, 31-32, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "short range" in claims 23 and 31 is a relative term which renders the claim indefinite.  The term "short range" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification discloses a transceiver 41 that communicates in a “relatively short transmission and receiving range”, but does not define the range at which the Applicant defines to be “short”.  For example, the Specification discloses a Near Field Communications module 43, .
The term "few" in claims 24 and 32 is a relative term which renders the claim indefinite.  The term "few" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination only, the term “few” will be interpreted as more than 1.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  Claims 26 and 34 define the transmitting of signals to occur “at one second intervals”, whereas claims 25 and 33, with which claims 26 and 34 depend, respectively, define the transmissions to occur “intermittently”.  The accepted meaning of “intermittently”, because the Applicant’s specification does not explicitly define the term, is “at irregular intervals” or “not continuously”. Claims 26 and 34 are thus indefinite because the specification does not clearly redefine the term “intermittently” and the claims are in direct contradiction to the accepted meaning of the term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 23-25, 21, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geissler et al. (U.S. 2009/0058730 A1).

Claim 1, Geissler teaches:
A method for determining a state of health of an animal (Geissler, Paragraph [0047]), the method comprising: 
attaching a device to the animal (Geissler, Paragraph [0054], The tag is coupled to an animal.), the device comprising a wireless transceiver (Geissler, Fig. 6: 912, Paragraph [0055], The animal tag 900 represents a tag that may be used in any animal management system.), and a signal processor (Geissler, Fig. 6: 920, Paragraph [0055]) adapted to read signals received wirelessly by the wireless transceiver and to control the wireless transceiver to wirelessly transmit data therefrom (Geissler, Paragraph [0117], The microcontroller 920 receives data from the beacons and/or readers, analyzes the data, and transmits replay data.); 
providing a wireless transmitter (Geissler, Fig. 1: 110) adjacent each one of respective drinking zones and food zones to which the animal may visit (Geissler, Paragraph [0065], The beacons 110 are generally arranged in or adjacent an area of interest, which include food troughs and water troughs.), each one of the wireless transmitters being adapted to wirelessly transmit an identification signal indicative of the identity of the corresponding one of the drinking and food zones (Geissler, Paragraph [0071], Each beacon identifies its corresponding areas of interest, e.g. food trough and water trough.  The identity of the transmitting beacon may be represented by a unique beacon identifier (see Geissler, Paragraph [0072]).); 
operating the signal processor of the device 
to read the identification signals from the wireless transceiver received wirelessly from the wireless transmitters adjacent the respective ones of the drinking and feeding zones indicative of visits by the animal to the respective drinking and feeding zones (Geissler, Paragraph [0117], The microcontroller 920 receives and analyzes data from beacons and/or readers.  The data includes data identifying the beacons (see Geissler, Paragraph [0072]).), 
to determine the identity of each one of the drinking and feeding zones visited by the animal from the identification signals received from the wireless transmitters adjacent the respective drinking and feeding zones (Geissler, Paragraph [0066], The tag identifies its proximity to a beacon based on the corresponding signal received by the tag from each of the plurality of beacons.  Each beacon represents an area of interest, thus the identification of the proximity of the tag to each beacon effectively identifies the proximity of the tag to each zone or area.), 
to determine one of: 
the time of each visit by the animal to each one of the drinking and feeding zones visited by the animal from the identification signals received from the wireless transmitters adjacent the respective drinking and feeding zones, and 
the duration of each visit by the animal to each one of the drinking and feeding zones visited by the animal from the identification signals received from the wireless transmitters adjacent the respective drinking and feeding zones (Geissler, Paragraph [0066], The tag can record the date, times, and length of time that the tag is in proximity to each beacon, which represents each area or zone.), 
to store data indicative of the one of the time and the duration of each visit to each one of the drinking and feeding zones visited by the animal cross-referenced with the identity of the corresponding one of the drinking and feeding zones (Geissler, Paragraph [0066], The tag logs its proximity status to a beacon, which includes the dates, times, and duration, wherein each beacon transmits its unique beacon identifier for identifying the corresponding location of the beacon (see Geissler, Paragraph [0072]).), and 
to operate the wireless transceiver of the device to transmit the stored data indicative of the one of the time and the duration of each visit by the animal to each one of the drinking and feeding zones visited by the animal cross-referenced with the identity of the corresponding one of the drinking and feeding zones to one of a smart mobile device, a remote computer and a cloud computer server (Geissler, Paragraph [0068], The proximity status of the tags are transmitted to at least one reader, which is then transmitted to a data store manager.  The data manager includes a processor and communicates to a reader via a communication bus (see Geissler, Fig. 14, Paragraph [0158]), which is equivalent to a remote computer.); and 
processing the data indicative of the one of the time and duration of each visit by the animal to each one of the drinking and feeding zones visited by the animal cross-referenced with the identity of the corresponding one of the drinking and feeding zones in the one of the smart mobile device, the remote computer and the cloud computer server to determine the state of health of the animal (Geissler, Paragraph [0068], The data storage manager receives the signals from the reader, originating from the tags, for analysis and/or storage.).

Claim 21, Geissler teaches:
A system for determining the state of health of an animal (Geissler, Paragraph [0047]), the system comprising:
a plurality of wireless transmitters (Geissler, Fig. 1: 110, As can be seen in the example of Fig. 4, there are a plurality of beacons, represented by elements 1012 and 1014.) located adjacent respective drinking zones and feeding zones to which the animal may visit (Geissler, Paragraph [0065], The beacons 110 are generally arranged in or adjacent an area of interest, which include food troughs and water troughs.), each one of the wireless transmitters being adapted to wirelessly transmit an identification signal indicative of the identity of the corresponding one of the drinking and feeding zones (Geissler, Paragraph [0071], Each beacon identifies its corresponding areas of interest, e.g. food trough and water trough.  The identity of the transmitting beacon may be represented by a unique beacon identifier (see Geissler, Paragraph [0072]).); and 
a device attached to the animal (Geissler, Paragraph [0054], The tag is coupled to an animal.), the device comprising: 
a wireless transceiver adapted to wirelessly receive the identification signals transmitted by the wireless transmitters adjacent the respective drinking and feeding zones (Geissler, Fig. 6: 912, Paragraph [0055], The animal tag 900 represents a tag that may be used in any animal management system.  When the tag moves within range of the beacon 110, the tag receives the signal transmitted by the beacon ().), and 
a signal processor (Geissler, Fig. 6: 920, Paragraph [0055]), the signal processor being adapted 
to read the identification signals from the wireless transceiver received wirelessly from the wireless transmitters adjacent the respective ones of the drinking and feeding zones indicative of visits by the animal to the respective drinking and feeding zones (Geissler, Paragraph [0117], The ), 
to determine the identity of each one of the drinking and feeding zones visited by the animal from the identification signals received from the wireless transmitters adjacent the respective drinking and feeding zones (Geissler, Paragraph [0066], The tag identifies its proximity to a beacon based on the corresponding signal received by the tag from each of the plurality of beacons.  Each beacon represents an area of interest, thus the identification of the proximity of the tag to each beacon effectively identifies the proximity of the tag to each zone or area.), 
to determine one of: 
the time of each visit by the animal to each one of the drinking and feeding zones visited by the animal from the identification signals received from the wireless transmitters adjacent the respective drinking and feeding zones, and 
the duration of each visit by the animal to each one of the drinking and feeding zones visited by the animal from the identification signals received from the wireless transmitters adjacent the respective drinking and feeding zones (Geissler, Paragraph [0066], The tag can record the date, times, and length of time that the tag is in proximity to each beacon, which represents each area or zone.), 
to store data indicative of the one of the time and the duration of each visit to each one of the drinking and feeding zones visited by the animal cross-referenced with the identity of the corresponding one of the drinking and feeding zones (Geissler, Paragraph [0066], The tag logs its proximity status to a beacon, which includes the dates, times, and duration, wherein each beacon transmits its unique beacon identifier for identifying the corresponding location of the beacon (see Geissler, Paragraph [0072]).), and 
to operate the wireless transceiver of the device to transmit the stored data indicative of the one of the time and the duration of each visit by the animal to each one of the drinking and feeding zones visited by the animal cross-referenced with the identity of the corresponding one of the drinking and feeding zones to one of a smart mobile device, a remote computer and a cloud computer server (Geissler, Paragraph [0068], The proximity status of the tags are transmitted to at least one reader, which is then transmitted to a data store manager.  The data manager includes a processor and communicates to a reader via a communication bus (see Geissler, Fig. 14, Paragraph [0158]), which is equivalent to a remote computer.); and 
the one of the smart mobile phone, the remote computer and the cloud computer server being adapted to process the data indicative of the one of the time and the duration of each visit by the animal to each one of the drinking and feeding zones visited by the animal cross- referenced with the identity of the corresponding one of the drinking and feeding zones to determine the state of health of the animal (Geissler, Paragraph [0068], The data storage manager receives the signals from the reader, originating from the tags, for analysis and/or storage.).

Claims 23 and 31, Geissler further teaches:
Each one of the wireless transmitters adjacent the respective drinking and feeding zones comprises a short range transmitter (Geissler, Paragraph [0070], The beacons are configured to transmit over a specified range 115.  For example, the beacons are specified to only transmit within an area of interest, e.g. over a trough (see Geissler, Paragraph [0100]).).

Claims 24 and 32, Geissler further teaches:
Each one of the wireless transmitters adjacent the respective drinking and feeding zones is configured to transmit the identification signal indicative of the identity of the adjacent one of the drinking and feeding zones (Geissler, Paragraph [0072]) a distance of not more than a few metres (Geissler, Paragraph [0243], Beacon range can extend less than or equal to about 4 feet, i.e. 1.2192 meters.).

Claims 25 and 33, Geissler further teaches:
Each one of the wireless transmitters adjacent the respective drinking and feeding zones is adapted to transmit the identification signal indicative of the identity of the adjacent one of the drinking and feeding zones (Geissler, Paragraph [0072]) intermittently (Geissler, Paragraph [0073], The beacon may transmit signals at a plurality of different intervals or non-regular intervals, i.e. intermittently.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 26, 30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Geissler et al. (U.S. 2009/0058730 A1).

Claims 22 and 30, Geissler further teaches:
The tag is operated to determine both the time of each visit by the animal to each one of the drinking and feeding zones visited by the animal and the duration of each visit by the animal to each one of the drinking and feeding zones visited by the animal (Geissler, Paragraph [0066], The tag logs the dates, times, and duration of each visit to a beacon.), and to store data indicative of the time and the duration of each visit to each one of the drinking and feeding zones visited by the animal cross- referenced with the identity of the corresponding one of the drinking and feeding zones (Geissler, Paragraph [0066], The tag identifies the beacon based on a unique beacon identifier (see Geissler, Paragraph [0072]).), and the method further comprises processing the data indicative of the time and duration of each visit by the animal to each one of the drinking and feeding zones visited by the animal in the one of the smart mobile device, the remote computer and the cloud computer server to determine the state of health of the animal (Geissler, Fig. 17, Paragraph [0173], The data manager processes the received tag data (see Geissler, Fig. 16, Paragraph [0166]) and generates a corresponding graphical user interface to display the health status of each animal.).
Geissler does not explicitly teach:
The signal processor is operated to determine.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the microcontroller of the tag, which receives data from beacons and/or readers, analyzes the data, and stores the data (see Geissler, Paragraph [0117]), to perform the steps of determining the time, date, and duration of a tag being within communication range of each beacon (see Geissler, Paragraph [0066]).  Such a modification would not change the principal operation of the system, as a whole, and would yield predictable results.

Claims 26 and 34, Geissler further teaches:
Each one of the wireless transmitters adjacent the respective ones of the drinking and feeding zones is adapted to transmit the identification signal indicative of the identity of the adjacent one of the drinking and feeding zones (Geissler, Paragraph [0072]) every few seconds (Geissler, Paragraph [0073]).
Geissler does not explicitly teach:
At one second intervals.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the interval of the beacon transmissions to be every second, as a matter of engineering choice.  Additionally, it would have been within the scope of the teachings of Geissler for the intervals to be one second apart because Geissler teaches transmitting the radio signals at multiple intervals (see Geissler, Paragraph [0073]), including into the milliseconds, wherein 1000 milliseconds is equivalent to one second.  Such a modification would not change the principal operations of the system, as a whole, and would yield predictable results.

Claims 27-29 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Geissler et al. (U.S. 2009/0058730 A1) in view of Mottram et al. (U.S. 2010/0030036 A1).

Claims 27 and 35, Geissler further teaches:
The device is attached to the neck of the animal (Geissler, Paragraph [0054]) and to store data indicative of the time periods the animal is one of drinking and feeding during each one of the visits by the animal to each one of the drinking and feeding zones visited by the animal cross-referenced with the identity of the corresponding one of the drinking and feeding zones (Geissler, Paragraph [0066], The tag logs its proximity status to a beacon, which includes the dates, times, and duration, ).
Geissler does not specifically teach:
The device further comprises a head status sensor adapted to produce signals indicative of a raised state of the head of the animal and a lowered state of the head of the animal, and the signal processor of the device is operated to read signals from the head status sensor, to determine from the signals read from the head status sensor the time periods the animal is one of drinking and feeding during each one of the visits by the animal to each one of the drinking and feeding zones visited by the animal.
Mottram teaches:
A head status sensor (Mottram, Paragraph [0017]) adapted to produce signals indicative of a raised state of the head of the animal and a lowered state of the head of the animal (Mottram, Paragraph [0051], The sensor records the spatial orientation and movement of an animal’s head, e.g. during eating and/or drinking.), and the signal processor of the device is operated to read signals from the head status sensor, to determine from the signals read from the head status sensor the time periods the animal is one of drinking and feeding (Mottram, Paragraph [0052], In combination with the locator, the system determines that the animal’s head is down and is feeding/drinking.) during each one of the visits by the animal to each one of the drinking and feeding zones visited by the animal, and to store data indicative of the time periods the animal is one of drinking and feeding during each one of the visits by the animal to each one of the drinking and feeding zones visited by the animal cross-referenced with the identity of the location of the animal (Mottram, Paragraphs [0047-0050], When the animal and its sensors are within range of antenna 117, the data from the sensors is transmitted to antenna 117.  The data is indicative of the time periods the animal is drinking and/or feeding, and the ).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Geissler by integrating the teaching of a head/neck sensor, as taught by Mottram.
The motivation would be to be capable of determining whether the animal is ill and/or distressed (see Mottram, Paragraph [0052]).

Claims 28 and 36, Geissler in view of Mottram further teaches:
The signal processor of the device is adapted to operate the wireless transceiver of the device to transmit the stored data indicative of the time periods the animal is one of drinking and feeding during each one of the visits by the animal to each one of the drinking and feeding zones visited by the animal cross-referenced with the identity of the corresponding one of the drinking and feeding zones, to the one of the smart mobile device, the remote computer and the cloud computer server (Geissler, Paragraph [0068], The proximity status of the tags are transmitted to at least one reader, which is then transmitted to a data store manager.  The data manager includes a processor and communicates to a reader via a communication bus (see Geissler, Fig. 14, Paragraph [0158]), which is equivalent to a remote computer.) with the data indicative of the one of the time and the duration of each visit to each one of the drinking and feeding zones visited by the animal cross-referenced with the identity of the corresponding one of the drinking and feeding zones (Geissler, Paragraph [0068], The proximity status of the tags are transmitted to at least one reader, which is then transmitted to a data store manager.  The data manager includes a processor and communicates to a reader via a communication bus (see Geissler, Fig. 14, Paragraph [0158]), which is equivalent to a remote computer.  In the combination of Geissler in view of Mottram, data from a sensor attached to the animal’s neck is ).

Claim 29, Geissler in view of Mottram further teaches:
The method further comprises processing the data indicative of the time periods the animal is one of drinking and feeding during each one of the visits by the animal to each one of the drinking and feeding zones visited by the animal cross-referenced with the identity of the corresponding one of the drinking and feeding zones, in the one of the smart mobile device, the remote computer and the cloud computer server to determine the state of health of the animal (Geissler, Paragraph [0068], The data storage manager receives the signals from the reader, originating from the tags, for analysis and/or storage.  In the combination of Geissler in view of Mottram, data from a sensor attached to the animal’s neck is also produced to indicate whether the animal is eating and/or drinking (see Mottram, Paragraph [0052]).).

Claim 37, Geissler in view of Mottram further teaches:
The one of the smart mobile device, the remote computer and the cloud computer server is adapted to determine the state of health of the animal from the data indicative of the time periods the animal is one of drinking and feeding during each one of the visits by the animal to each one of the drinking and feeding zones visited by the animal cross-referenced with the identity of the corresponding one of the drinking and feeding zones (Geissler, Paragraph [0068], The data storage manager receives the signals from the reader, originating from the tags, for analysis and/or storage.  In the combination of Geissler in view of Mottram, data from a sensor attached to the animal’s neck is also produced to indicate whether the animal is eating and/or drinking (see Mottram, Paragraph [0052]).).

Response to Arguments
Applicant's arguments filed 05/05/2021 have been fully considered but they are moot in view of the new grounds of rejection, necessitated by the Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES J YANG/               Primary Examiner, Art Unit 2683